DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,317,738. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope or contain only limitations which would be made obvious by the parent claims.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,993,550. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope or contain only limitations which would be made obvious by the parent claims.
Claim Objections
Claim 3 is objected to because of the following informalities:  On line 2 “couple” should state --coupled--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 lacks antecedent basis for “the unilateral bearing”.  Appropriate correction is required.
Claim 9 states “the second direction of the track” while claim 1 only recites a second direction being a rotational direction about a shaft.  Therefore, either antecedent basis is lacking for the second direction of the track or it is unclear how the track has a rotational direction.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 11-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lockwood et al. (US 9,483,896).
Regarding claim 1, Lockwood et al. (hereafter “D1”) discloses a retail merchandise pusher comprising: a housing (housing of resistance mechanism 230); a shaft (201 or shaft of gear wheel) rotatable in a first direction and a second direction about its axis (col. 6, lines 1-18); a gear wheel (244) coupled to the shaft (via 230/240) such that the gear wheel is rotatable about the shaft in the second direction (gear wheel is in the vicinity of and connected to the shaft, gear wheel configured to rotate as shaft rotates); a first electrical contact) and a second electrical contact (col. 6, lines 18-51 discloses shaft engaging circuit board components in the form of potentiometer 306 or other sensor which contains first/second electrical contacts); wherein movement of the pusher along the track rotates the gear wheel (col. 5, lines 34-45), such that the gear wheel causes the first electrical contact to engage with the second electrical contact (gear wheel rotation would cause shaft rotation and thereby interaction with position sensor 306 having first/second electrical contacts); and a distance that the pusher has moved along the track can be measured by the total engagements between the first electrical contact and the second electrical contact (col. 6, lines 1-51).
Regarding claim 2, D1 discloses further comprising an adaptor (pusher 214) that is removably coupleable with the housing (figure 3).
Regarding claim 3, D1 discloses wherein the adaptor is slidably coupled with a track (216) of a retail display (col. 4, lines 61-67).
Regarding claim 6, D1 discloses wherein the engagement of the first electrical contact with the second electrical contact closes a circuit formed between the first electrical contact and the second electrical contact (as in the potentiometer 306).
Regarding claim 7, D1 discloses the first electrical contact and the second electrical contact are electrically coupled to a circuit board (col. 6, lines 18-25).
Regarding claim 8, D1 discloses wherein the circuit board is electrically coupled to an antenna capable of emitting a wireless signal from the pusher (col. 6, lines 26-51).
Regarding claim 9, D1 discloses further comprising a biasing member (spring 314) that biases the pusher along the second direction of the track (forward).
Regarding claim 11, D1 discloses wherein the gear wheel does not rotate in the second direction about the axis as the pusher moves along the first direction of the track (col. 5, lines 60-67 discloses resistance mechanism 230 to allow pushing ram to travel backward with no resistance).
Regarding claims 12-16, see the discussions of claims 1-9 and 11 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al. (US 9,483,896) in view of Perng (US 7,749,121).
Regarding claim 4, D1 discloses wherein the gear wheel (244) is coupled to the shaft via intermediate components but does not disclose use of a unilateral bearing (col. 5, lines 60-67 discloses resistance mechanism 230 to allow pushing ram to travel backward with no resistance). 
Perng is cited to teach that it is known in the art to utilize a unilateral bearing (70) to allow one way rotation of a gear wheel (30) (col. 3, lines 25-30).  It would have been obvious to one of ordinary skill in the art at the time of filing to provide a unilateral bearing about the gear of D1 to provide for the one way resistance function of the gear.  
Regarding claim 5, the same modification is applied as per the discussion of claim 4, such that a shaft of the gear wheel receives the unilateral bearing and is interpreted as “the shaft” of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631